Citation Nr: 1235353	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to an increased evaluation for service-connected varicose veins of the right lower extremity.

2. Entitlement to an increased evaluation for service-connected varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974, to April 1978.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to 1) attempt to obtain private treatment records and 2) obtain a VA examination.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2011).  The medical evidence of record shows that the Veteran has been seen by a private treatment provider for treatment of her varicose veins.  In particular, the Veteran submitted documentation dated August 2008, which included a disclosure and information related to a surgical procedure to treat varicose veins.  The treating physician was listed as a Dr. M.  Although the document had spaces for signature, the document was unsigned and did not indicate whether the surgery had actually been performed. The RO attempted to request these records on two occasions, but received no response either time.  It is necessary to obtain these private treatment records because the notes relating to the surgery could indicate whether the Veteran's varicose veins had worsened.  Further, there appears to be an issue with delivering VA correspondence to the Veteran, as she has claimed not receiving VA examination notifications in a March 2012 VA Form 646 and September 2012 argument from her representative.  There also appears to be a discrepancy of the Veteran's zip code by one digit, as seen in recent VA letters. The Veteran should be given an opportunity to supply these private treatment records as well.

Second, remand is required to obtain an adequate examination regarding the Veteran's varicose veins.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Veteran's varicose veins of the bilateral lower extremities are individually rated for each extremity as 10 percent disabling under the diagnostic code for varicose veins.  38 C.F.R. § 4.71a, Diagnostic Code 7120 (2011).  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Id.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.  

Here, a VA examination was conducted in July 2008.  The examiner diagnosed the Veteran with trace edemas and it was noted that she relieves pain with the use of compression hosiery.  There was no cyanosis, ecchymosis, jaundice, stasis dermatitis, hyperpigmentation, ulceration, or eczematous changes.  The examiner noted superficial varicosities in the popliteal areas.  Telangiectasia was noted mid thigh distally for both legs.  The Veteran had normal capillary refill.  

Additionally, the record indicates that the Veteran may have had laser surgery performed by Dr. M. in August 2008, nearly one month after the 2008 VA examination.   Further, the Veteran has continued to complain that her symptoms have worsened, as reflected in her January 2009 Notice of Disagreement, September 2009 VA Form 9, May 2010 VA Medical Center treatment note, and November 2011 representative statement.   The Veteran was scheduled for a new VA examination in December 2010.  However, the Veteran claims through her representative in a March 2012 VA Form 646 and September 2012 argument that the examination was cancelled because of a conflict of interest, as she is an employee of the VA Medical Center at which she was scheduled.  The Veteran maintains that she was never notified of any rescheduling of this examination at another location.  As such, it is imperative that the Veteran's address information be verified so that future notifications may be delivered to her.

Although the July 2008 VA examination is adequate to support the assignment of the initial evaluation of 10 percent for each lower extremity, its contrast with the Veteran's continual complaints of worsening and possible subsequent surgery must be reconciled.  See 38 C.F.R. § 4.71a, Diagnostic Code 7120.  As such, a VA examination should be requested to determine the extent to which the Veteran's varicose veins have worsened in light of any new evidence that may be obtained.  See Littke 1 Vet. App. at 93. 

VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a)  (2011).  The most recent VA examination was in July 2008.  As discussed above, the Veteran has continually maintained that her varicose veins have worsened.  Accordingly, the RO must provide the Veteran with a new examination. 

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for her varicose veins and records of his VA care, dated since October 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell, 2 Vet. App. at 613.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any medical records that pertain to her varicose veins.  The AMC must specifically request the Veteran provide information regarding her private surgical treatment from August 2008.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.

2. Contact the appropriate VA Medical Center and obtain current VA records since October 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After any additional records are associated with the claims file, obtain a medical opinion to determine the current extent of the impairment resulting from her service-connected varicose veins of the bilateral lower extremities. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. Any further studies deemed relevant by the examiner(s) must also be conducted.  The rationale for all opinions expressed must be provided.  

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5. Review the opinion to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative. After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


